TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00240-CR



                                     Jamie Lawson, Appellant

                                                v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
           NO. 69841, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Jamie Lawson seeks to appeal a judgment of conviction for aggravated assault with

a deadly weapon. See Tex. Penal Code Ann. § 22.02 (West 2011). The trial court has certified that:

(1) this is a plea bargain case and Lawson has no right of appeal, and (2) Lawson waived the right

of appeal. The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                             ___________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: May 2, 2013

Do Not Publish